DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed 04/07/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/22/2021 has been considered by the examiner.

Response to Amendment
The declaration under 37 CFR 1.132 filed 04/07/2021 is sufficient to overcome the rejection of claims 1, 3, 5-11, and 13-20 based upon Gupta et al. (US 2020/0082235).

Response to Arguments
Applicant’s arguments, see pages 9-12, filed 04/07/2021, with respect to claims 1, 3, 5-11, and 13-20 have been fully considered and are persuasive.  The rejection of claims 1, 3, 5-11, and 13-20 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
In claim 18, line 2: Substituted “Acquiring” with – acquiring --. 

Allowable Subject Matter
Claims 1, 3, 5-11, and 13-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, taken alone or in combination, fails to teach, an anti-counterfeit tag comprising:
a plurality of layers printed on at least a portion of a substrate; wherein said plurality of layers comprises:
at least one first layer printed on at least a portion of the substrate; and
at least one second layer printed on at least a portion of the first layer;
wherein one of said plurality of layers is configured to act as an adhesive between the substrate and the second layer and promotes self-evolution of random raised patterns in the second layer, thus generating a self-forming three dimensional (3D) raised random pattern comprising a random pattern of raised features with heights greater than 40 microns and less than 200 microns;
the 3D raised random pattern further comprising a physically unclonable function

and the other layers are configured to facilitate formation of the said 3D raised random pattern and/or to protect the a previously formed said 3D raised random pattern.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL ALICIA TAYLOR whose telephone number is (571)272-2403.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/APRIL A TAYLOR/           Examiner, Art Unit 2887                                                                                                                                                                                             
/THIEN M LE/           Primary Examiner, Art Unit 2887